United States District Court
for the Eastern District of New York
----------------------------------------------------------X
 UNITED STATES OF AMERICA,

         vs.                                                  Crim. Case #
                                                              18-CR-00204 (NGG)

KEITH RANIERE,

                          Defendant.
----------------------------------------------------------X

                     MOTION FOR LEAVE TO WITHDRAW AS
                        ATTORNEY FOR DEFENDANT

        Comes now Martin H. Tankleff and Steve Metcalf, counsel for defendant Keith

Raniere (hereinafter “Keith”) and requests leave of court to withdraw as counsel. In

support of this motion, counsel states that following:

         1. Keith is currently represented by Jeffrey Lichtman, Jeffrey Einhorn and

               Jason Goldman (hereinafter “Lichtman Firm”), who filed their notice of

               appearance with this Court (Document # 1050).

         2. Keith is also represented by Marc Fernich, Esq., who filed his notice of

               appearance with the Court July 2, 2021 (Document #1056).

         3. From the time that undersigned counsel started representing Keith, we

               have been zealous advocates. In fact, we actively litigated the issue of

               restitution before this court which granted a hearing, scheduled to

               commence later this month.
                                                                            Page1|5

                              United States v. Keith Raniere
               Motion for Leave to Withdraw as Attorneys for Defendant
        4. It is our understanding that newly retained counsel has agreed to take

            over the issue of restitution, and all other aspects of representation of

            the defendant.

        5. Prior to executing the Proposed Stipulation of Substitution of Counsel,

            a number of attempts were made to set up a legal phone call with Keith,

            all to no avail.

        6. Based on the representations of newly retained counsel, and the person

            who is acting as Keith’s Power of Attorney 1, the undersigned counsel,

            executed a Proposed Stipulation of Substitution of Counsel2.

        7. It is undersigned counsels’ position that there has been a breakdown in

            the attorney-client relationship. To fully explain all the issues would

            require them to reveal attorney-client privileged information, which we

            are not willing to do so.

        8. With undersigned counsel withdrawing and consenting to substitution

            of counsel, we are not leaving Keith without counsel. Keith retained

            the services of other counsel, The Litchman Firm filed their Notice of

            Appearance on June 29, 2021 and Mr. Fernich filed his on July 2, 2021.
1
 The Power of Attorney executed on the 22nd of October, 2020 by Keith, was only provided to
undersigned counsel, after we demanded such and it was provided by newly retained counsel, not
Keith Raniere or the designee.
2
 Joseph McBride also counsel for defendant Keith Raniere executed the Proposed Stipulation of
Substitution of Counsel.

                                                                                 Page2|5

                               United States v. Keith Raniere
           Motion for Leave to Withdraw as Attorneys for Defendant
   Said counsel who are all admitted in the Eastern District of New York

   and elsewhere.

9. In the interest of judicial economy, and to avoid future delays,

   confusion, and unnecessary allegations, it is in the best interest of

   undersigned counsel and Keith, that the undersigned withdraw as

   counsel and allow newly retained counsel to take over all aspects, as

   they have already stated in writing to this Court.

10. It is not necessary for undersigned counsel to continue with an

   attorney-client privileged relationship where counsel and client are at

   odds with how to litigate the case and client no longer wants counsel

   representing him.

11. Considering this, and in the furtherance of justice, it is respectfully

   submitted that Martin Tankleff and Steven Metcalf be permitted to

   withdraw as counsel and that their designation as notified parties be

   removed once they are officially removed as counsel for the defendant.




                                                               Page3|5

                    United States v. Keith Raniere
  Motion for Leave to Withdraw as Attorneys for Defendant
       WHEREFORE, undersigned counsel respectfully requests leave to

 withdraw as counsel for defendant and for such other and further relief as the Court

 deems just and proper.

DATED:       July 12, 2021
             New York, New York



Respectfully submitted,


Martin     H. Tankleff
__________________________                           Steven A. Metcalf
                                                    ____________________
MARTIN H. TANKLEFF, ESQ.                            STEVEN METCALF, ESQ.
Attorneys for Keith Raniere                         Attorneys for Keith Raniere
Metcalf & Metcalf, P.C.                             Metcalf & Metcalf, P.C.
99 Park Avenue, 25th Floor                          99 Park Avenue, 25th Floor
New York, NY 10016                                  New York, NY 10016
646.253.0514 (Phone)                                646.253.0514 (Phone)
646.219.2012 (Fax)                                  646.219.2012 (Fax)
mtankleff@metcalflawnyc.com                         metcalflawnyc@gmail.com




                                                                       Page4|5

                          United States v. Keith Raniere
          Motion for Leave to Withdraw as Attorneys for Defendant
                         CERTIFICATE OF SERVICE

       I certify that on this 12th Day of July 2021, the foregoing motion was filed
electronically using the court’s CM/ECF system and emailed to all parties which will
deem service and notice on all parties.


                                               Martin
                                               /s/    H. Tankleff
                                                   Martin Tankleff




                                                                      Page5|5

                        United States v. Keith Raniere
         Motion for Leave to Withdraw as Attorneys for Defendant
